Citation Nr: 0503829	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to service connection for residuals of a back 
injury.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1959 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, denying entitlement to service 
connection for residuals of a back injury; and from an 
October 2002 rating decision which denied entitlement to 
service connection for sinus and right wrist disorders.  

The issues of the veteran's entitlement to service connection 
for residuals of a back injury and for a right wrist disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

A current sinus disorder is not shown to have originated in 
service or otherwise shown to be the result of the veteran's 
military service or any event thereof.


CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), significant 
additions were made to the statutory law concerning VA's 
duties when processing claims for VA benefits, to include 
redefining the obligations of VA with respect to its duty to 
assist a claimant, and creating an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement these 
provisions VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The 
applicable law and regulations have been the subject of 
holdings of various Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  An attempt to provide written notice of the 
foregoing was made by the RO through its April 2002 letter to 
the veteran, and was supplemented by information provided in 
the February 2003 statement of the case and the September 
2004 supplemental statement of the case.  To that extent, 
VA's duties established by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, pertinent 
treatment records have been submitted by the veteran or 
otherwise developed by the RO.  In addition, the veteran has 
been afforded a VA medical examination in connection with his 
claim for service connection for a sinus disorder and the 
report of such evaluation has been associated with his claims 
folder.  No other available examination or treatment records 
necessary for a review of the merits of the issue presented 
are known to VA and the veteran does not specifically request 
further assistance from VA in this regard.  Thus, it is 
concluded that all assistance due the veteran has been 
rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, the issuance of the VCAA notice letter in April 
2002 preceded entry of the RO's initial adjudication in 
October 2002.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  Bernard v. Brown, 4 
Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection for a Sinus Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability, medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).

Service medical records show that the veteran was treated for 
a chest and head cold in October 1961, and he was again seen 
on one occasion during 1962 for a complaint of a sinus 
headache.  

In March 1963, he was seen for a sore throat and cough.  On a 
medical examination at discharge and reenlistment in April 
1963, the sinuses were found to be normal.  In August 1964, 
medical assistance was required for an upper respiratory 
infection.  Further complaints of a cold and headache were 
medically evaluated in November 1965.  

No other complaints or findings related to a sinus disorder 
are shown in his service medical records.  A May 1967 
discharge examination reported the sinuses to be normal.  

Postservice medical evidence reveals no complaints or 
findings involving a sinus disorder until the early 1980s.  
An assessment of mild sinus headaches was set forth in July 
1981.  Clinical examination in September 1981 revealed no 
transillumination of the frontal sinuses.  Various 
assessments of sinusitis and sinus headaches followed 
thereafter.

The veteran was afforded a VA medical examination in January 
2003, at which time it was noted by the examiner that the 
information received from the veteran was not consistent with 
that reviewed in the claims folder.  The examination yielded 
a diagnosis of occasional sinusitis, last documented 
treatment occurring in February 1984.  In the examiner's 
opinion, sinusitis was not related to the veteran's military 
service.  

It is the veteran's primary contention, as set forth in his 
hearing testimony offered in October 2002 and June 2003, that 
his sinus problems originated in service and have bothered 
him on a continuous basis since his discharge from service in 
1967.  Use of over-the-counter medications in an attempt to 
control his sinus symptoms is reported.  The record, however, 
does not support the veteran's contentions in terms of the 
origination of a sinus disorder in service.  Most 
importantly, no medical professional has specifically linked 
his claimed sinus disorder to service or any event thereof.

The veteran is entitled to a presumption of soundness at 
service entry with respect to the existence of a sinus 
disorder, as no evidence thereof was noted on the medical 
examination performed at service entrance.  38 U.S.C.A. 
§ 1111 (West 2002).  While sinus-related complaints were 
identified during military service, a chronic sinus disorder 
was not demonstrated during that period and it was not until 
fourteen years after the veteran's last discharge from 
service that he was diagnosed as having a chronic sinus 
disability.  Moreover, when afforded a medical examination by 
VA in January 2003, the diagnosis was occasional sinusitis, 
the last documented treatment being in February 1984.  It is 
significant that the examiner opined that the veteran's 
sinusitis was unrelated to his period of military service.  

There is a total absence of competent evidence establishing a 
nexus between any existing sinus disorder and the appellant's 
military service or any event thereof.  The only medical 
evidence on point is in fact to the contrary.  Inasmuch as 
such linking evidence is lacking, it is found that a 
preponderance of the evidence is against entitlement to 
service connection for a sinus disorder.  Accordingly, the 
appeal must be denied.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim, 
such statute is not for application in this instance.


ORDER

Service connection for a sinus disorder is denied.




REMAND

At a January 2003 VA neurological examination the examiner 
diagnosed a chronic lumbosacral spine, and found normal 
findings for the right wrist.  The examiner then offered the 
following opinion:

It may (sic) opinion that it is at least as 
likely as not that this veteran's back and wrist 
complaints are unrelated to his fall that 
occurred while he was on active duty.  

In light of the ambiguity of this statement clarification is 
needed in order to ascertain the intent of the examiner in 
offering the opinion set forth above, given that it could be 
interpreted that there is an even chance that the back and 
wrist complaints are related to the claimed inservice injury.  
Remand is required in order to obtain further input from the 
examiner.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO must return the January 2003 
report of a VA neurological examination 
conducted at the VA Medical Center in 
Buffalo, New York, by Willard Brown, to 
secure an addendum.  If Willard Brown is 
unavailable, or in the event that he 
wishes to further examine the veteran, 
the appellant must be accorded an 
additional VA medical examination in 
order to determine the etiology of his 
claimed back and right wrist disorders.  
The claims folder must be made available 
to Willard Brown  or his designee for 
review.  

Ultimately, the examiner must answer the 
following, with full supporting 
rationale:  

(a)  Is there currently present 
any disorder of the back or 
right wrist?  If so, please 
describe each disorder.

(b)  As to any diagnosed back 
disorder, is it at least as 
likely as not that such 
disorder is the direct result 
of the veteran's period of 
military service or any event 
thereof, including any injury?  

(c)  As to any diagnosed right 
wrist disorder, is it at least 
as likely as not that such 
disorder is the direct result 
of the veteran's period of 
military service or any event 
thereof, including any injury?  

Use by the examiner of the "at 
least as likely as not 
language" is required.  

2.  Following the completion of the 
foregoing actions, the RO must review the 
addendum/report.  If the report is not in 
complete compliance with the instructions 
provided above, appropriate action must 
be taken to return such addendum/report 
for any and all needed action.

3.  Lastly, the RO must prepare a new 
rating decision and readjudicate the 
issues of the veteran's entitlement to 
service connection for residuals of a 
back injury and a right wrist disorder.  
Such readjudication must be based on all 
of the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the jurisprudence interpretive thereof.  
If any benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


